DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
In regards to claim 1, the Applicant argues that the prior art fails to teach the limitation “wherein the bearing assembly is configured to provide a first flowpath extending into a central passage of the bearing mandrel from an annulus formed between the bearing mandrel and the bearing housing  and a second flowpath separate from the first flowpath, that extends through and contacts a bearing of the bearing assembly that is disposed radially between the bearing mandrel and the bearing housing”.
The claim does not define the flow path in a substantial way.  Limitations like “extends through” and “contacts” are generally vague (although not indefinite) in the absence of more structure.  Even the inclusion of “contacts” is very vague since applying fluid pressure through a tool necessarily “contacts” in the indirect form. Therefore, these terms are being interpreted broadly in the absence of more explicit structure related to the flowpath. As such, Marchand’ 749 clearly teaches the above limitation where a first flow port, 222, extends into the central passage 221, in which the port 222 allows the annulus 150 to be connected to the central passage 221 (Fig. 11, pp[0051]). Furthermore, the second flow port, ports 222’ on the lower end 220b of mandrel 220’, are clearly in contact with the section contain lower dial bearing 262’ (as shown in the lower left portion, along 220b) such that a portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′ (pp[0057]).
The examiner acknowledges that this is a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
For at least the above reasons, rejection to claim 1 will be maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, the limitation “the downhole mud motor” lacks proper antecedent basis and, for examination purposes, will be interpreted as “the downhole motor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. Publication No.20160237749) in view of Marchand (U.S. Publication No. 20140037232)(hereinafter Marchand’232).
In regards to claim 1, Marchand teaches a downhole motor for directional drilling (Fig. 1, 11, pp [0057]: mud motor 35/35’), comprising:
a driveshaft assembly including a driveshaft housing and a driveshaft rotatably disposed within the driveshaft housing (Fig. 4, 11, pp[0037]: driveshaft assembly 100 having outer housing 110 and driveshaft 120.); and
a bearing assembly including a bearing housing and a bearing mandrel rotatably disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a drill bit (Fig. 4, pp[0046]-[0047]: bearing assembly 200 with housing 210 and mandrel 220 coupling with a drill bit);
wherein the bearing assembly is configured to provide a first flowpath extending into a central passage of the bearing mandrel from an annulus formed between the bearing mandrel and the bearing housing (Fig.11, pp[0051]: ports 222 connecting annulus 150 with central passage 221) and a second flowpath separate from the first flowpath, that extends through and contacts a bearing of the bearing assembly that is disposed radially between the bearing mandrel and the bearing housing (Fig. 11, pp[0057]: lower end 220b of mandrel 220’ includes port 222’ which is in contact with the section containing lower radial bearing 262’.  A portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′.).
Marchand fails to further disclose wherein a plurality of rotary seals are positioned radially between the bearing mandrel and the bearing housing to form a sealed chamber that is spaced from the bearing of the bearing assembly 
Marchand’232, drawn to a bearing assembly for a downhole motor, discloses a plurality of rotary seals (Figs. 2, 4, pp[0032]-[0035]: sealing rings 50, 60, 63 forming a plurality of sealed chambers) are positioned radially between the bearing mandrel and the bearing housing to form a sealed chamber that is spaced from the bearing of the bearing assembly (Abstract, pp[0005], [0015]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the motor of Marchand with the sealing elements of Marchand’232 in order to prevent drilling fluid escaping into the well bore (Abstract, pp[0005]).

In regards to claim 2, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further discloses wherein the bearing comprises a ball bearing (Fig. 11, pp [0056]: radial bearing 262 is a ball bearing).

In regards to claim 3, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further discloses wherein the bearing comprises a thrust bearing (Fig. 11, pp[0056]: thrust bearing 261).

In regards to claim 4, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1. 
In light of the modification made to claim 1, Marchand’232 further discloses a flow restrictor positioned radially between the bearing mandrel and the bearing housing, wherein the flow restrictor is configured to restrict fluid flow through the second flowpath (pp[0037]-[0039]: seal ring 60 serves as a flow restrictor sleeve).

In regards to claim 5, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further teaches that the motor is configured to permit selective adjustment of a bend formed between a central axis of the driveshaft housing and a central axis of the bearing housing (Fig. 4, pp[0058]-[0061]:bend adjustment assembly 300).

In regards to claim 6, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further teaches wherein the second flowpath re-enters the first flowpath before passing through the drill bit (Fig. 11, para [0057]: ports 222. proximal to lower end 220b).

In regards to claim 7, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand’232 further discloses wherein the sealed chamber comprises radial bushings (pp[0040]:bushing type bearing).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the bushing type bearing of Marchand’232 in in order to facilitate in adequate fluid flow (pp[0040]).

In regards to claim 8, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand’232 further discloses wherein the sealed chamber comprises a hard-faced flow restrictor sleeve (pp[0037]-(0039]: seal ring 60 serves as a flow restrictor sleeve and may be fabricated as hard-facing (pp[0033])).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the hard-facing seal of Marchand’232 in order to provide seal surface with wear resistance (pp[0033]).
In regards to claim 10, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand’232 further discloses a flow control mechanism configured to regulate at least one of a fluid pressure and a fluid flowrate along the second flowpath (pp[0037]-[0039]: seal ring 60 serves as a flow restrictor sleeve).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the seal ring of Marchand’232 in order to control the direction of flow of the fluid (pp[0039]).
In regards to claim 11, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 10.
Marchand’232 further teaches wherein the flow control mechanism is mechanically or hydraulically biased to control the fluid pressure or the fluid flowrate through the second flowpath (pp[0038]: seal ring 60 is mechanically biased by springs 70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with the with the biasing means of Marchand’232 in order to maintain mating engagement of the seal with the sealing surface in order to prevent fluid leakage (pp[0038]).

In regards to claim 12, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
 Marchand further discloses a port formed in the bearing mandrel comprising a nozzle configured to regulate the pressure or flowrate through the second flowpath (Fig. 11, pp[0057]: ports 222 near lower end 220b shown as nozzles.).

In regards to claim 13, the combination of Marchand and Marchand’232 teaches the down hole motor of claim 1.
Marchand further teaches a bend adjustment assembly including a first position that provides a first deflection angle between a longitudinal axis of the driveshaft housing and a longitudinal axis of the bearing mandrel, and a second position that provides a second deflection angle between the longitudinal axis of the driveshaft housing and the longitudinal axis of the bearing mandrel that is different from the first deflection angle (Fig. 4, pp[0058]-[0061]: bend adjustment assembly 300); and an actuator assembly positioned in the sealed chamber configured to shift the bend adjustment assembly between the first position and the second position (pp[0061]: offset connector 312).

In regards to claim 14, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 13.
Marchand further discloses wherein the actuator assembly comprises: 
an actuator housing through which the bearing mandrel extends (Fig. 6, pp[0062]:lower housing 116);
 an actuator piston coupled to the actuator housing, wherein the actuator piston comprises a first plurality of teeth (Figs. 9-10, pp[0062]-(0065]: connector 118 with teeth 326); and
a teeth ring coupled to the bearing mandrel and comprising a second plurality of teeth (Figs. 9-10,pp[0065]: ring 320 with teeth 327);
wherein the actuator piston is configured to matingly engage the first plurality of teeth with the second plurality of teeth of the teeth ring to transfer torque between the actuator housing and the bearing mandrel in response to the change in at least one of flowrate and pressure of a drilling fluid supplied to the downhole motor (pp[0066]: controlled via bend adjustment assembly 300 which is controlled by flowrate of drilling fluid).



In regards to claim 30, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
Marchand further teaches wherein: the first flowpath extends into the central passage of the bearing mandrel from a first port of the bearing mandrel (Fig.11, pp[0051]: ports 222 connecting annulus 150 with central passage 221); and 
the second flowpath extends into the central passage of the bearing mandrel from a second port of the bearing mandrel that is axially spaced from the first port, and wherein the bearing is located axially between the first port and the second port (Fig. 11, pp[0057]: lower end 220b of mandrel 220’ includes port 222’ which is in contact with the section containing lower radial bearing 262’.  A portion of the drilling fluid flowing through annulus 150 bypasses ports 222 and lubricates bearings 260′, 261′ and 262′ prior to returning to central passage 221 via ports 222′.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. Publication No.20160237749) in view of Marchand (U.S. Publication No. 20140037232)(hereinafter Marchand’232) and in further view of Peterson (U.S. Publication No. 20150345548).
In regards to claim 9, the combination of Marchand and Marchand’232 teaches the downhole motor of claim 1.
The combination of Marchand and Marchand’232 fails to teach wherein the sealed chamber comprises polycrystalline diamond compact (PDC) radial bearings.
 However, Marchand discloses the use of any suitable type of radial bearings (pp[0056]).
Peterson teaches the use of radial bearings in drillstrings which may be PDC bearings (pp[0003]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Marchand and Marchand’232 with polycrystalline diamond compact (PDC) radial bearings as taught by Peterson since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the PDC radial bearing of Peterson can be substituted for the radial bearing of Marchand as another known generic bearing used in the art which yields the same predictable results of supporting radial loads.





Allowable Subject Matter
Claims 15, 17-29 and 31 are allowed. 
In regards to claim 15, the closest prior art is Marchand et al. (U.S. Publication No.20160237749).
In regards to claim 15, Marchand teaches a downhole motor for directional drilling comprising structures as a driveshaft housing, a  bearing mandrel coupled to the driveshaft, a bend adjustment assembly and a locking assembly as required by the claim.
However, Marchand fails to teach an actuator assembly as expressly required in the claim. 
It would not be obvious to modify Marchand with the actuator assembly as claimed  because the modification would require too substantial a redesign to the operating condition of Marchand as  Marchand only relies on the rotation of a lock ring element to adjust the bend assembly.

In regards to claim 21, the closest prior art is Marchand et al. (U.S. Publication No.20160237749) in view of Kirkhope et al. (U.S. Publication No. 20070235227).
In regards to claim 21, Marchand teaches a downhole motor for directional drilling comprising structures as a driveshaft housing, a  bearing mandrel coupled to the driveshaft, a bend adjustment assembly, an actuator assembly and a locking assembly as required by the claim.
	However, Marchand fails to teach a fluid metering assembly configured to restrict fluid flow to delay the actuation of the locking piston from the locked position to the unlocked position. 
	Kirkhope teaches certain features missing from Marchand, such as the claimed fluid metering assembly (pp[0127]).  However, even if Kirkhope was combined with Marchand, the resulting combination would not teach a fluid metering assembly configured to restrict fluid flow  in order to delay the actuation of the locking piston from the locked position to the unlocked position as specifically claimed because Marchand relies on the rotation of a lock ring in order to actuate the bend adjustment assembly, not a mud motor. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676        
                                                                                                                                                                                                /CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676